Citation Nr: 0217388	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  00-16 557	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals July 1998 decision that denied an 
appeal for restoration of a total disability rating for 
schizophrenia. 


REPRESENTATION

Moving party represented by:  Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The moving party (also referred to as the "veteran") had 
active service from October 1968 to October 1972.  This 
matter comes before the Board of Veterans' Appeals (Board) 
on the motion for revision or reversal on the grounds of CUE 
in a July 1998 Board decision, in which the Board denied the 
appeal for entitlement to restoration of a total disability 
rating for schizophrenia.  

The Board notes that the veteran's claims file (apparently 
constituting two volumes) has been misplaced and that only a 
rebuilt folder is available.


FINDINGS OF FACT

1.  The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 do not apply to motions for 
revision or reversal on the basis of CUE in prior Board 
decisions.  

2.  The July 1998 Board decision that denied an appeal for 
restoration of a total disability rating for schizophrenia 
was adequately supported by the evidence then of record and 
was not undebatably erroneous; the record does not 
demonstrate that the correct facts, as they were known in 
July 1998, were not before the Board in July 1998, or that 
the Board incorrectly applied statutory or regulatory 
provisions extant at that time, such that the outcome of the 
claim would have been manifestly different but for the 
error. 


CONCLUSIONS OF LAW

1.  The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 do not apply to motions for 
revision or reversal on the basis of CUE in prior Board 
decisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 
Supp. 2002); 
38 C.F.R. §§ 20.1402, 20.1403(b) (2001); Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 

2.  The Board's July 1998 decision to deny the appeal for 
restoration of a total disability rating for schizophrenia 
is not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
20.1400-20.1411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to notify and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, however, do not 
apply to motions for CUE in previous Board decisions.  See 
Livesay, 15 Vet. App. 178-79. 

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this 
statute may be filed at any time after the underlying 
decision is made.  Pursuant to an opinion of the VA General 
Counsel, VAOPGCPREC 1-98, the Board's authority applies to 
any claim pending on or filed after the date of enactment of 
the statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  
The moving party's motion for review or revision was filed 
with the Board by the veteran's representative in July 2000. 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and 
the law that existed when that decision was made.  For a 
Board decision issued on or after July 21, 1992, the record 
to be reviewed includes relevant documents possessed by VA 
not later than 90 days before such record was transferred to 
the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part 
of the record.  38 C.F.R. § 20.1403(b).  To warrant revision 
of a Board decision on the grounds of CUE, there must have 
been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c).  Examples of situations that are not CUE are: 
(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The error must be one which would have manifestly changed 
the outcome at the time that it was made.  Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

In a July 1998 decision, the Board entered the pertinent 
finding of fact that included that "the objective clinical 
evidence demonstrated material improvement over the course 
of several years with no more than considerable social and 
industrial impairment" and there was "no more occupational 
and social impairment than that evidenced by reduced 
reliability and productivity due to such symptoms as 
impairment of short and long-term memory, disturbances of 
motivation and mood[,] and difficulty in establishing and 
maintaining effective work and social relationships."  This 
reflects the Board's consideration of rating under both the 
rating criteria for mental disorders in effect through 
November 6, 1996 and the new rating criteria for mental 
disorders in effect from November 7, 1996.  The July 1998 
Board decision included the conclusion of law that the 
December 1996 rating reduction was proper.  In the reasons 
and bases, the Board reasoned that "the reduction of the 
veteran's disability evaluation from 100 percent to 50 
percent was proper based on the numerous examination reports 
reflecting remission of symptoms, no betrayal of 
manifestations of schizophrenia, and a diagnosis of 
schizophrenia with a GAF [Global Assessment of Functioning 
Scale] score of 60."  A footnote explained that a GAF score 
of 60 reflected "no greater than moderate symptoms, with 
moderate difficulty in social, occupational or school 
functioning."  

In a July 2000 brief in support of appellant's motion, the 
moving party's representative contends that the July 1998 
Board decision was clearly and unmistakably erroneous in 
four ways.  Each contention is outlined and addressed below.

The moving party's first contention is that the Board's July 
1998 determination that the veteran's disability rating was 
properly reduced from 100 percent to 50 percent was not 
supported by an examination showing "material improvement" 
of mental condition as required by 38 C.F.R. § 3.343(a).  
The specific contention is that, in order to meet the 
requirements of 38 C.F.R. § 3.343(a), a VA examination 
report itself had to state that the veteran had shown 
"material improvement" in his disability and that the Board 
was required to allege in the decision that a particular 
examination report stated that the veteran had materially 
improved.

With regard to this contention, the provisions of 38 C.F.R. 
§ 3.343(a) do not require that the VA examination report 
itself had to state that the veteran had shown "material 
improvement" in his disability in order to meet the 
requirements of 
38 C.F.R. § 3.343(a).  The regulatory requirement is that 
the examination report, or reports, are to show material 
improvement, not that the reports must explicitly state that 
material improvement had occurred.  The determination as to 
whether material improvement had occurred is an adjudicative 
determination.  See 38 C.F.R. § 3.343(a) (total disability 
ratings are "reduced"; examination reports to be 
"evaluated").  While the adjudicator is required by 38 
C.F.R. § 3.343(a) and multiple regulatory provisions and 
Court interpretations to consider and weigh any medical 
opinion evidence of record, including any opinion that 
stated the veteran had materially improved, the 
determination of material improvement is not a uniquely 
medical determination reserved for medical professionals.  
The provisions of 38 C.F.R. § 3.343(a) specifically provide 
that the "[e]xamination reports showing material improvement 
must be evaluated in conjunction with all the facts of 
record"; considering and weighing the medical examination 
report showing "material improvement" is an adjudicatory 
function to be undertaken by the VA fact finder.  
Examination reports are some evidence that the adjudicator 
considers, in the context of all the lay and medical 
evidence of record, in determining whether material 
improvement has occurred.  As such, the Board was not 
required to allege in its July 1998 decision that any 
examination report stated that the veteran had materially 
improved, so that the Board's not specifically stating such 
in its decision cannot constitute CUE.  The evidence of 
record otherwise contained examination reports dated in July 
1995, August 1996, September 1996 (outpatient entry), and 
September 1997 that the Board relied upon and considered, 
along with other evidence of record, as showing evidence of 
remission of symptoms, no betrayal of manifestations of 
schizophrenia, and no greater than moderate symptoms, with 
moderate difficulty in social, occupational or school 
functioning.

The second allegation of CUE in the July 1998 Board decision 
is that the Board's finding that the veteran was not 
unemployable constituted CUE because the Board concluded 
that the veteran was "choosing" not to work, and because the 
Board relied upon statements by the veteran's family members 
"as evidence" for the purpose of determining whether the 
veteran was employable.  The moving party's attorney 
contends that the lay "statements by veteran's family 
members are not 'evidence' of anything," and are not 
evidence of unemployability.  The moving party's attorney 
contends that the evidence of record "otherwise contained no 
evidence whatsoever which would have supported a finding 
that the veteran was employable."

With regard to the second allegation of CUE, the Board in 
July 1998 was not only permitted, but was indeed required, 
to consider all evidence of record as it weighed on the 
question of whether the veteran's service-connected 
schizophrenia had shown material improvement.  "The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination."  38 C.F.R. 
§ 4.126 (1998).  See also 38 C.F.R. § 3.343(a) ("in 
conjunction with all the facts of record"); 38 C.F.R. § 4.2 
(1998) ("It is the responsibility of the rating specialist 
to interpret reports of examination in the light of the 
whole recorded history, reconciling the various reports into 
a consistent picture"); 38 C.F.R. § 4.6 (1998) ("Every 
element in any way affecting the probative value to be 
assigned to the evidence in each individual claim must be 
thoroughly and conscientiously studied by each member of the 
rating board"); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991); Weaver v. Principi, 14 Vet. App. 301, 302 (2001) 
(per curiam order).  The evidence with which the Board was 
charged with considering in July 1998 included both medical 
and lay evidence.  The lay statements by the veteran's 
family members were in fact some "evidence" of the veteran's 
social ability and interaction with others, of periods of 
drug and alcohol abuse, and that the veteran had immediately 
stopped working upon receipt of the 100 percent rating.  
Even assuming, arguendo, that the Board should not have 
relied upon the family members' statements for any 
particular proposition alleged, the July 1998 Board decision 
reflects that the Board's determination of material 
improvement was not based in any significant way upon the 
family's lay statements, but instead was based upon "the 
clinical records and VA examination" that established that 
the veteran was functioning well.  The July 1998 Board 
decision explicitly assigned "far greater probative value to 
the numerous medical opinions of record."  

With regard to the contention that the evidence of record 
"otherwise contained no evidence whatsoever which would have 
supported a finding that the veteran was employable," the 
regulatory requirement was whether there had been material 
improvement in the veteran's mental condition so as to 
warrant no more than a 50 percent rating for schizophrenia.  
The evidence did include a July 1995 VA examination opinion 
that, although the veteran had not fully maintained a 
gainful employment, he was able to become employed with 
optimal capabilities.  The Board's factual determinations 
that "the objective clinical evidence demonstrated material 
improvement over the course of several years with no more 
than considerable social and industrial impairment" and 
there was "no more occupational and social impairment than 
that evidenced by reduced reliability and productivity due 
to such symptoms as impairment of short and long-term 
memory, disturbances of motivation and mood[,] and 
difficulty in establishing and maintaining effective work 
and social relationships" had a basis in the evidence then 
of record.  The evidence then of record included four 
examination reports reflecting remission of symptoms, no 
betrayal of manifestations of schizophrenia, and a GAF score 
that represented no greater than moderate symptoms, with 
moderate difficulty in social, occupational or school 
functioning.  The Board relied upon specific examination 
findings of record in July 1998 that included a GAF score of 
60, evidence of social functioning with family, friends, and 
a girlfriend, evidence of stability on medication, and that 
the veteran was functioning well on a daily basis.     

The Board indicated in the July 1998 decision that, while it 
"did not view the veteran's refusal to work and his choice 
of engaging in alternative activities as a reason to 
continue higher disability benefits," the decision was based 
on "the numerous clinical records reflecting improvement in 
his psychiatric status over a period of years."  Regardless 
of the characterization by the Board in July 1998 of the 
reasons the veteran was not working, the decision was 
explicitly based primarily on the weight of the medical 
evidence of record; the veteran's "refusal to work" was not 
the ultimate basis of the Board's July 1998 decision.  Even 
assuming, arguendo, that the Board erred in considering the 
veteran's refusal to work as being a basis for not 
continuing a higher rating, the moving party has not 
specifically alleged, and the evidence does not otherwise 
show how this characterization by the Board would have 
manifested in a different result, given the multiple 
examination reports and clinical findings of record that the 
Board explicitly relied upon.  The moving party is required 
to "set forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error."  38 C.F.R. § 20.1404(b).   
  
The third allegation of CUE in the July 1998 Board decision 
is that the Board's finding that the veteran's employability 
precluded restoration of a 100 percent disability rating was 
an incorrect application of 38 C.F.R. § 3.343(a).  The 
moving party's attorney contends that, even where the 
veteran is shown to be employable, the provisions of 38 
C.F.R. § 3.343(a) prohibit reduction of benefits until the 
veteran had demonstrated a period of employment of three to 
six months and, after this period of employment, had 
undergone an examination confirming a prior examination's 
findings of employability.  The moving party's attorney 
appears to urge a reading of 38 C.F.R. § 3.343 as requiring 
a period of employment of 3 to 6 months plus reexamination 
before a reduction may occur, regardless of whether the 
veteran is otherwise employable, and regardless of any 
reasons for not working.  What 38 C.F.R. § 3.343(a) actually 
contemplates is that "consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life"; reduced 
symptomatology because the veteran does not work, or 
undertakes a regimen that precludes work, does not 
constitute ordinary conditions of life.  The language under 
38 C.F.R. § 3.343(a) regarding reexamination after a period 
of employment presupposes continued employment that is made 
possible only with a period of prolonged rest that brings 
the symptoms under control.  In this veteran's case, there 
was no such period of employment that was made possible only 
by prolonged rest; therefore, the provision of 38 C.F.R. 
§ 3.343(a) pertaining to reexamination following such 
employment does not apply.  

Moreover, such an interpretation as urged by the moving 
party may not be imposed on 38 C.F.R. § 3.343, as the law 
and regulations otherwise provide that a veteran may be 
adjudicated to be less than 100 percent disabled even though 
the veteran is not in fact working.  The schedular rating 
criteria in effect through November 6, 1996 provide ratings 
based on industrial impairment, without express mention as 
to whether the veteran is in fact working.  38 C.F.R. 
§ 4.132 (1996).  The schedular rating criteria under the 
General Rating Formula for Mental Disorders in effect from 
November 7, 1996 considers the interference or impairment of 
occupational and social functioning, but does not provide 
for rating based merely on the fact that the veteran is not 
in fact working.  38 C.F.R. § 4.130 (1998).  Ratings are 
based upon the average impairment in earning capacity, that 
is, the economic or industrial handicap which must be 
overcome and not from individual success in overcoming it.  
38 C.F.R. § 4.1 (1998).  As indicated above, the July 1998 
Board decision based its conclusion regarding whether 
reduction was proper and whether restoration was warranted 
primarily on the objective clinical findings and VA 
examination reports and the demonstration of symptomatology 
as measured by the schedular rating criteria. 

The fourth allegation of CUE in the July 1998 Board decision 
is that the Board failed to provide an adequate statement of 
the reasons and bases for its finding that the evidence in 
the record showed a material improvement in the veteran's 
mental condition.  The contention is that such alleged 
failure to provide adequate reasons and bases constituted 
"grave procedural error" of the nature described in Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).  The specific 
allegations of inadequate reasons and bases are that, in 
light of the veteran's symptoms of paranoia, auditory and 
visual hallucinations, and questionable social and 
occupational adaptability, the July 1998 Board decision 
failed to explain why the examination reports constituted 
sufficient evidence of material improvement in the veteran's 
medical condition.  

With regard to this contention, the July 1998 Board decision 
in fact included the evidence of the veteran's symptoms of 
paranoia, auditory and visual hallucinations, and 
questionable social and occupational adaptability in its 
deliberation of the reduction and restoration questions.  As 
indicated in the Board's July 1998 decision, however, the 
evidence of record at the time also included evidence of 
material improvement, decreased symptoms or symptoms in 
remission, the veteran's report that difficulty with 
employers or co-workers had never resulted in industrial 
problems for him, that the veteran understood the 
hallucinations were not real, he was stable with medication, 
and was functioning well on a daily basis, and medical 
opinion evidence that the veteran had moderate difficulty in 
social, occupational, or school functioning.  The Board 
explicitly considered and weighed the veteran's industrial 
impairment but found no more than considerable social and 
industrial impairment and no more occupational and social 
impairment than that evidenced by reduced reliability and 
productivity.  The same September 1997 VA examination report 
that included the opinion of "questionable" social and 
occupational adaptability also assigned a GAF score of 60, 
which, the Board pointed out, was some evidence of no 
greater than moderate symptoms, with moderate difficulty in 
social and occupational functioning.  The Board weighed the 
evidence and found this evidence more probative than other 
symptoms indicated by the moving party.  A disagreement, 
such as this one, as to how the facts were weighed or 
evaluated cannot constitute CUE.  38 C.F.R. § 20.1403(d).   

As the Board did not fail to provide adequate reasons and 
bases in its July 1998 decision, the alleged ensuing "grave 
procedural error" did not arise.  Moreover, Hayre did not 
address the reasons and bases requirement in a Board 
decision, but dealt with whether pertinent records under 
VA's control were a part of the claims file so as to be 
before the adjudicator at the time the adjudicative 
determination was made.  The moving party does not allege 
that the proper evidence was not before the Board at the 
time of its July 1998 decision.  As distinguished from this 
motion and the facts at the time of the July 1998 Board 
decision, in Hayre, the issue was the failure to give 
adequate notice as to circumstances regarding missing 
service medical records that the veteran had specifically 
requested VA to obtain.  Id. at 1335.  As distinguished from 
the motion at hand, Hayre dealt with breach of duty to 
assist; failure to fulfill the duty to assist, no matter how 
egregious, by regulation cannot serve as the basis for CUE 
in a prior Board decision.  38 C.F.R. § 20.1403(d).  

For these reasons, the Board finds that the evidence does 
not demonstrate that there was legal or factual error which, 
had it not been made, would have manifestly changed the 
outcome of the Board's July 1998 decision to deny an appeal 
for restoration of a total disability rating for 
schizophrenia.  The July 1998 Board decision was consistent 
with and supported by the law then applicable for 
determining the propriety of a reduction and entitlement to 
restoration of a total disability rating.  For these 
reasons, the Board now finds that the July 1998 denial of 
restoration of a total disability rating for schizophrenia 
was supported by the evidence then of record and did not 
involve CUE.   Consequently, the motion regarding CUE with 
respect to the July 1998 Board decision must be denied.  


ORDER

The motion for reversal or revision of the July 1998 Board 
decision on the grounds of CUE is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," you 
no longer need to have filed a "notice of disagreement 
... that led to the decision the Board has just reviewed 
for CUE ... on or after November 18, 1988" as a condition 
for an attorney-at-law or a VA accredited agent to 
charge you a fee for representing you.


 



